Citation Nr: 0908420	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of that proceeding has been associated with the Veteran's 
claims folder.

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case decided herein 
have been completed.

2.  The competent medical evidence reveals that the Veteran's 
diabetes mellitus, type II, is controlled by insulin and 
pump, a restricted diet, and regulation of activities.  

CONCLUSION OF LAW

The criteria for a 40 percent disability rating for diabetes 
mellitus, type II, have been met during the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, 
Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in June 2006, prior to the September 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to an increased evaluation for diabetes mellitus, 
type II.  The RO also explained what information and evidence 
he must submit and what information and evidence will be 
obtained by VA.  The Veteran was also notified regarding the 
assignment of disability ratings and effective dates.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holdings in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

More recently, the Court held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  In the aforementioned VCAA correspondence, 
the Veteran was notified that he must show evidence of an 
increase in the severity of his service-connected disability.  
The VCAA notice informed the Veteran that he could submit 
evidence in the form of lay statements, statements from a 
physician, and any other evidence to demonstrate a worsening 
of his service-connected diabetes mellitus, type II.  
Although the Veteran was not specifically advised in this 
notice regarding the diagnostic criteria for an increased 
evaluation, the July 2007 Statement of the Case included the 
diagnostic criteria necessary for an increased evaluation for 
his diabetes mellitus, type II.  The Veteran did not receive 
notification asking him to present the effects his disability 
has on his employment and his daily life; however, he has 
presented such information through his July 2006 VA 
examination and his Travel Board hearing testimony wherein he 
discussed how his diabetes mellitus affects his daily life 
and employment.  Since the Veteran was given notice that he 
must present worsening of his service-connected disability 
for an increased rating claim, and he has presented evidence 
of such through his statements and VA examination, he has not 
been prejudiced by any notice deficiency.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the Veteran has been 
satisfied in this case.  The VA treatment records, private 
treatment records, and Social Security Administration (SSA) 
records are included in the Veteran's claims folder, which 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  Nothing in the record indicates the 
Veteran has identified the existence of any relevant evidence 
that is not of record.  Moreover, the Veteran was afforded a 
VA examination in July 2006 with respect to his claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus, type II, has been rated as 
20 percent disabling under the provisions of 38 C.F.R. § 
4.119, Diagnostic Code 7913.  

Under Diagnostic Code 7913, a 20 percent rating is warranted 
for diabetes requiring insulin and a restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

The Court has held that medical evidence is required to show 
that occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, No. 05-1394 (U.S. Vet. 
App. July 6, 2007).

III.	Increased Evaluation for Diabetes Mellitus, Type II

The Veteran seeks an increased disability evaluation for his 
diabetes mellitus, type II.  In the hearing transcript, the 
Veteran testified that he was on a restricted diet, took 
insulin, and that his activities were limited due to his 
diabetes mellitus, type II.  

The VA treatment records and private treatment records 
confirm that the Veteran has a restricted diet and is treated 
with insulin and a pump to regulate his diabetes.  The 
evidence of record also contains several letters from the 
Veteran's private physician (S.O., M.D.) which demonstrate 
that the Veteran required insulin for daily control and 
needed to regulate his diet.  See September 2003 and January 
2005 letters.  

The Veteran was afforded a VA examination in July 2006.  In 
the examination report, the examiner took a detailed medical 
history of the Veteran.  The Veteran reported that he used 
insulin and a pump to control his diabetes and that his diet 
was restricted.  The Veteran also explained that his 
activities were restricted due to his diabetes mellitus, type 
II.  He stated that he could not be involved in strenuous 
activity because he would get a hypoglycemic reaction.  He 
also explained that if he walked more than one mile, washed 
the car, or mowed the lawn for more than five minutes, his 
sugar would go down and he had to take orange juice to abort 
the attack.  The examination report reveals a diagnosis of 
diabetes mellitus, type II; however, the examiner did not 
provide an opinion as to whether the Veteran's activities 
were limited due to his diabetes mellitus, type II.  

One of the Veteran's private physicians (O.O., M.D.) 
submitted a letter in January 2007.  Dr. O.O. stated that the 
Veteran required insulin and diabetic medication on a daily 
basis and that it needed to be monitored on a regular basis.  
Dr. O.O. also explained that due to the Veteran's diabetes, 
his activities were restricted and that physical activity 
caused an extreme drop in his blood sugars.  

In a June 2008 letter, the Veteran's private physician 
(W.S.D., M.D.) explained that the Veteran recently got his 
sugars under much better control.  

In a July 2008 letter, one of the Veteran's private 
physicians (D.C.D., M.D.) explained that the Veteran had 
significant improvements in his overall glycemic control 
through the use of insulin pump therapy.  

As noted previously, to warrant a higher disability 
evaluation for diabetes mellitus, type II, the medical 
evidence must show that the Veteran is treated with insulin, 
has a restricted diet, and that his activities are regulated.  
See Diagnostic Code 7913.  The aforementioned medical 
evidence confirms that the Veteran is treated with insulin 
and has a restricted diet.  However, the only evidence of 
record which indicates that the Veteran's activities are 
limited due to his diabetes mellitus, type II, is Dr. O.O.'s 
letter.  Although the current medical evidence of record, 
including letters from Dr. D.C.D. and Dr. W.S.D., shows that 
the Veteran's regulation of his blood sugar has improved, 
there is no evidence that contradicts Dr. O.O.'s letter 
regarding the regulation of the Veteran's activities.  
Furthermore, the Board notes that Dr. O.O. is a competent 
medical expert who provided an opinion and the Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The veteran's August 2008 hearing testimony detailed 
a continued regulation of activities due to rapid changes in 
his blood sugar.  Accordingly, the Board finds that the 
evidence is at least in equipoise as to whether the criteria 
of a higher disability evaluation are met.  Resolving all 
benefit of the doubt in favor of the Veteran, the Board finds 
that he is entitled to a disability evaluation of 40 percent.  
38 U.S.C.A. § 5107(b).

The Board finds, however, that the Veteran is not entitled to 
a disability evaluation in excess of 40 percent.  To warrant 
a higher disability rating of 60 percent, the evidence of 
record must show episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  See Diagnostic Code 7913.  The evidence of record 
does not show that the Veteran has experienced any episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.  Indeed, the July 2006 VA examination 
report reveals that the Veteran denied any hospitalization 
for ketoacidosis or hypoglycemic reactions.  Furthermore, the 
Veteran reported that he only visited his diabetic care 
provider every three months.  As such, a higher evaluation of 
60 percent is not warranted.

The Board considered whether "staged" ratings pursuant to 
Hart, supra, were appropriate, but found no distinctive 
period(s) where his diabetes mellitus, type II, was of such 
severity as to warrant a higher rating.

The Board has also considered referral for an extraschedular 
evaluation.  However, there is no indication that the 
schedular criteria are inadequate to evaluate the Veteran's 
diabetes mellitus, type II.  The Board recognizes the January 
2007 letter from the Veteran's private physician (R.W.F., 
M.D.), wherein Dr. R.W.F. explained that due to the Veteran's 
severe coronary artery disease and diabetes mellitus, type 
II, he could no longer work and would never be able to return 
to work in any capacity.  However, after a review of the 
record, it appears that the Veteran's multitude of medical 
problems resulted in unemployment, not solely due to his 
diabetes mellitus, type II.  In any case, there is no 
indication that the Veteran's diabetes mellitus, type II, has 
caused a marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or has 
necessitated frequent periods of hospitalization.  Indeed, 
the Veteran specifically denied hospitalization for his 
diabetes mellitus, type II.  See July 2006 VA examination 
report.  In light of the foregoing, the Veteran's claim does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Entitlement to an increased disability evaluation of 40 
percent is granted for diabetes mellitus, type II, during the 
entire appeal period, subject to the law and regulations 
applicable to the payment of monetary benefits.


REMAND

In a May 2008 rating decision, the RO, in pertinent part, 
denied the Veteran's claim for a TDIU.  In June 2008, the 
Veteran submitted a timely Notice of Disagreement (NOD) with 
respect to this issue.  However, it does not appear that a 
Statement of the Case (SOC) was promulgated on the issue as 
required by 38 C.F.R. §§ 19.29 and 19.30.  In light of the 
present procedural posture of this issue, the RO/AMC must 
issue a Statement of the Case.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, the issue is REMANDED for the following action:

Take appropriate action, including 
issuance of a Statement of the Case, on 
the appeal initiated by the appellant 
regarding the May 2008 decision denying a 
TDIU.  The appellant should be advised of 
the need to file a timely substantive 
appeal in this matter if the appellant 
wishes to complete an appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, the issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


